Case 3:20-cv-06989-MAS-DEA Document 20 Filed 12/08/20 Page 1 of 1 PageID: 239




                                                                90 Park Avenue
                                                              New York, NY 10016
                                                        212-210-9400 | Fax: 212-210-9444


   Karl Geercken                                             Direct Dial: 212-210-9471                       Email: karl.geercken@alston.com


                                                            December 8, 2020
   VIA ECF
   Hon. Douglas E. Arpert, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, New Jersey 08608

               Re:         IFMK Realty II, LLC v. Atlantic Property Development, LLC, et al.
                           Civil Action No. 3:20-cv-6989-MAS-DEA

   Dear Judge Arpert:

           We represent Plaintiff IFMK Realty II, LLC (“IFMK”) in the above-referenced
   action. As discussed with Your Honor during the parties’ telephonic status conference on
   December 7, 2020, IFMK respectfully requests a modest extension of the current deadlines
   for amending pleadings and completing fact discovery, as set forth in the table below.
   Defendant Felix Nihamin does not oppose this request.

                           Event                                     Current Deadline                          Proposed Deadline
          Deadline to Move to Amend                                 December 15, 2020                            January 29, 2021
         Pleadings or Add New Parties

              End of Fact Discovery                                  February 10, 2021                            March 31, 2021

         If these deadline extensions are acceptable, we respectfully request that Your Honor
   So Order this letter and enter it on the docket.

         We thank the Court for its attention to this matter, and we are available if Your
   Honor or Your Honor’s staff have any questions or need anything further.

                                                                           Respectfully submitted,

                                                                           /s/ Karl Geercken

                                                                           Karl Geercken
   cc:         All Counsel of Record (via ECF)
   Alston & Bird LLP                                                                                                             www.alston.com

   Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
